Title: 23d.
From: Adams, John Quincy
To: 


       I had almost promised Mr. Thaxter to wait till the afternoon; but as there was an appearance of a probability that the weather would be disagreeable, I thought it would be safest to come home before dinner. My Brother Tom, rode with me about four miles to the ferry. I got to my lodgings between twelve and one. I called at Dr. Kilham’s shop: and there received an invitation from Mr. Marquand to dine with him. There was some company there; but persons with whom I had no acquaintance. I called at the office in the afternoon: and returned to Mr. Marquand’s to tea. In the evening, I went and delivered to Miss Coats the letter which Miss Newhall left for her, and came home quite early.
      